Merritt, C. J.:
This action was brought by plaintiff to quiet title. The plaintiff is a municipal corporation organized under a special charter (1 Comp. Laws, p. 474). For many years prior to 1892, it was the owner of about 900 acres of land, situate within its corporate limits, which was not used f&r any corporate purpose, but was rented for pasturage of cattle, from which the city derived revenue. Taxes for county and territorial purposes were assessed against this land in 1892, and upon failure of the city to pay such taxes the lands were sold to defendant. A bill was filed by plaintiff in the court below for a decree that the land was exempt from taxation, and that the tax sale thereof was void; that plaintiff be quieted and confirmed in its title and ownership of the land. On the trial of the case the court found (1) that the facts stated in the complaint were true; (2) that the real property described in the complaint, in 1892, was situated within the limits of Springville, a municipal corporation having a charter as a city, and the same was then owned, and had been for many years, by the said city, and used for profit by the said city, by renting the said lands for pasturage. As conclusions of law, the court below held that the plaintiff was the owner in fee of the land, that it was not liable to taxation, and the proceedings to tax the same were illegal and void; and a decree was entered annulling the sale of said premises, and quieting and confirming title of plaintiff.
The only question in the case is whether the real estate owned by the plaintiff, and described in the complaint, was liable to taxation for county, school, and territorial purposes in 1892. By legal implication and by express statute, it was so exempt. By a general provision the revenue law professes to make all property within the *355territory taxable. Even in the absence of any express exemptions, it is settled by tbe authorities that the property of a municipal corporation could not be subject to taxation under such general provision. It is a principle of interpretation of statutes that they do not apply to the sovereign, unless named. The state is sovereign, and all public corporations partake of sovereignty, and the rules exempting sovereigns apply to such corporations. End. Interp. St. §§ 161, 163.
In Van Brocklin v. State of Tennessee, 117 U. S. 151, 173, 6 Sup. Ct. 670, the court uses this language: “General tax acts of a state are never, • without the clearest words, held to include its own property or that of its municipal corporations, although not in terms exempt from taxation." In the case of U. S. v. Railroad Co., 17 Wall. 322, the supreme court of the United States say: “A municipal corporation, like the city of Baltimore, is a representative, not only of the state, but is a portion of its governmental power. * * * As a portion of the state in the exercise of a limited portion of the powers of the state, its revenues, like those of the state, are not subject to taxation." Low v. Lewis, 46 Cal. 550; People v. Doe, 36 Cal. 220; Cooley, Tax'n, 172; Directors of Poor v. School Directors, 42 Pa. St. 21. The statute of the territory contains an express exemption. 1 Comp. Laws, p. 720, § 209, subsec. 2, provides that: “All property situate in this territory is taxable, except * * * (3) Property owned by this territory, or any county, city, or school district.” By section 2 of the charter of Spring-ville, general powers are given as follows: “The inhabitants of said city, by the name and style aforesaid, • shall have power * * * to purchase, receive and hold property, real and personal, in said city; to purchase, receive and hold real estate beyond the city for burying grounds or other public purposes for the inhabitants of *356said city; to sell, lease, convey and dispose, of property, real and personal, for the benefit of said city; to improve and protect said property, and do all other acts in relation thereto as a natural person.” 1 Comp. Laws, p. 474, § 2. Power is here given to buy, sell, and hold property in the city without restriction, The nest specification of power is equally as expressive: “The city may improve its real property and hold it to derive revenue by leasing or selling, and by the standard of the rights of natural persons.”
Appellant's counsel have devoted the greater part of their brief in citing authorities on the construction of statutes. We do not deem it necessary to devote attention to them, for, while they are doubtless good law when applied to statutes whose language is ambiguous, in this case the exemption from taxation of the property of cities is so clear and expressive that there would seem to be no room for any doubt, or necessity of resorting to any rule of construction. The exemption is absolute, and depends upon no condition but ownership by the city. Railroad Co. v. Dennis, 116 U. S. 665, 6 Sup. Ct. 625. The judgment is affirmed.
MiJsnsE and Baetch, JJ., concur.